Exhibit 10.9

CALL RIGHT AGREEMENT

(Harrah’s New Orleans)

THIS CALL RIGHT AGREEMENT (this “Agreement”) is entered into as of October 6,
2017 (the “Effective Date”), by and among VICI Properties, L.P., a Delaware
limited partnership (“Propco”), and Caesars Entertainment Corporation, a
Delaware corporation (“Owner”). Propco and Owner are together referred to herein
as the “Parties”, and each individually, a “Party”.

RECITALS:

A. The Debtors’ Third Amended Joint Plan of Reorganization Pursuant to Chapter
11 of the Bankruptcy Code, Case No. 15-01145 (the “Plan”) provides among other
things that on the Effective Date of the Plan, the Parties shall enter into this
Call Right Agreement.

B. Owner, indirectly through its subsidiaries, (i) owns certain real property
together with the real property improvements thereon (together with related
fixtures and other related property) (the “Owned Property”) described on Exhibit
A attached hereto, (ii) leases certain real property described on Exhibit B
attached hereto (the “Leased Premises”) pursuant to that certain Amended and
Restated Lease Agreement dated as of October 29, 1998, by and between Rivergate
Development Corporation, as landlord, Jazz Casino Company, L.L.C., as tenant,
and City of New Orleans, Louisiana, as intervenor (as amended and assigned from
time to time, the “Ground Lease”) and (iii) owns, subject to the terms of the
Ground Lease, the real property improvements located on the Leased Premises
(together with related fixtures and other related property, the “Lease
Improvements”).

C. Owner desires to grant to Propco an option to purchase the Owned Property and
all of Owner’s right title and interest in, to and under the Leased Premises and
the Ground Lease (the “Leasehold Interest”) and the Lease Improvements (together
with the Owned Property and the Leasehold Interest, the “Property”), and Propco
desires to obtain an option to purchase the Property, all on the terms and
conditions set forth in this Agreement.

AGREEMENT:

NOW, THEREFORE, in consideration of Ten and No/100 Dollars ($10.00) and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties hereby agree as follows:

1. Definitions. For purposes of this Agreement, the following terms shall have
the following meanings:

“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly, Controls, is Controlled by or is under common Control with such
Person. In no event shall CEC or any of its Affiliates, on the one hand, or
Propco or any of its Affiliates, on the other hand, be deemed to be an Affiliate
of the other Party as a result of

 

1



--------------------------------------------------------------------------------

this Agreement or other agreements or arrangements between such Parties, and/or
as a result of any consolidation for accounting purposes by CEC (or its
Subsidiaries) or Propco (or its Affiliates) of the other such Party or the other
such Party’s Affiliates.

“Alternative Transaction” shall have the meaning set forth in Section 2(j)
hereof.

“Alternative Transaction Period” shall have the meaning set forth in Section
2(g) hereof.

“Arbitration Panel” shall have the meaning set forth in Section 3 hereof.

“Business Day” means each Monday, Tuesday, Wednesday, Thursday and Friday that
is not a day on which national banks in the City of Las Vegas or in the City of
New York, New York are authorized, or obligated, by law or executive order, to
close.

“Call Right” means Propco’s option to purchase the Property and simultaneously
lease and sublease back the Property to Lessee in accordance with the terms and
conditions of this Agreement.

“Closing Date” means the date upon which the Property shall be conveyed to
Propco and leased back to Lessee in accordance with the terms hereof.

“Control” (including the correlative meanings of the terms “Controlled by” and
“under common Control with”), as used with respect to any Person, shall mean the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, through the ownership
of voting securities, partnership interests, other equity interests or
otherwise.

“Debt Limitation” shall mean, at any time, that the exercise of the Call Right
and the consummation of the sale and leaseback transaction contemplated thereby
on the terms set forth herein would not be permitted at such time by any
agreements governing indebtedness, under which at least $100,000,000 of
indebtedness in the aggregate for all such agreements is outstanding, the
covenants of which would (in the good faith determination of CEC) not permit the
consummation of the transactions contemplated hereby at such time.

“Debt Limitation Resolution Deadline” shall have the meaning set forth in
Section 2(d)(ii)1.

“Designated Propco Group” shall mean, collectively, investment funds managed by
Affiliates of each of Elliott Management, J.P. Morgan Investment Management,
Inc., Monarch Alternative Capital LP, and Pacific Investment Management Company
LLC.

“Discussion Period” shall have the meaning set forth in Section 2(f) hereof.

 

2



--------------------------------------------------------------------------------

“EBITDAR” means, for any applicable twelve (12) month period, the consolidated
net income or loss of a Person on a consolidated basis for such period,
determined in accordance with GAAP; provided, however, that without duplication
and in each case to the extent included in calculating net income (calculated in
accordance with GAAP): (i) income tax expense shall be excluded; (ii) interest
expense shall be excluded; (iii) depreciation and amortization expense shall be
excluded; (iv) amortization of intangible assets shall be excluded;
(v) write-downs and reserves for non-recurring restructuring-related items (net
of recoveries) shall be excluded; (vi) reorganization items shall be excluded;
(vii) any impairment charges or asset write-offs, non-cash gains, losses, income
and expenses resulting from fair value accounting required by the applicable
standard under GAAP and related interpretations, and non-cash charges for
deferred tax asset valuation allowances, shall be excluded; (viii) any effect of
a change in accounting principles or policies shall be excluded; (ix) any
non-cash costs or expense incurred pursuant to any management equity plan or
stock option plan or any other management or employee benefit plan or agreement
or any stock subscription or shareholder agreement shall be excluded; (x) any
nonrecurring gains or losses (less all fees and expenses relating thereto) shall
be excluded; (xi) rent expense; and (xii) the impact of any deferred proceeds
resulting from failed sale accounting shall be excluded. In connection with any
EBITDAR calculation made pursuant to this Agreement or any determination or
calculation made pursuant to this Agreement for which EBITDAR is a necessary
component of such determination or calculation, (i) promptly following request
therefor, Owner shall provide PropCo with all supporting documentation and
backup information with respect thereto as may be reasonably requested by
PropCo, (ii) such calculation shall be as reasonably agreed upon between Owner
and PropCo, and (iii) if Owner and PropCo do not agree within twenty (20) days
of either party seeking to commence discussions, the same may be determined by
an Arbitration Panel in accordance with and pursuant to the process set forth in
Section 3 hereof (clauses (i) through (iii), collectively, the “EBITDAR
Calculation Procedures”).

“Election Notice” shall have the meaning set forth in Section 2(f).

“GAAP” means generally accepted accounting principles in the United States
consistently applied in the preparation of financial statements, as in effect
from time to time.

“Gaming Approval Failure” shall have the meaning set forth in Section 2(g).

“Gaming Authorities” means any foreign, federal, state or local governmental
entity or authority, or any department, commission, board, bureau, agency, court
or instrumentality thereof, regulating gaming activities or related activities.

“Gaming Laws” means all applicable constitutions, treaties, laws, rates,
regulations and orders and statutes pursuant to which any Gaming Authority
possesses regulatory, licensing or permit authority over gaming, gambling or
casino activities and all rules, rulings, orders, ordinances, regulations of any
Gaming Authority applicable to the gambling, casino, gaming businesses or
activities of Owner or any of its subsidiaries in any jurisdiction, as in effect
from time to time, including the policies, interpretations and administration
thereof by the Gaming Authorities.

“Gaming Resolution Deadline” shall have the meaning set forth in Section
2(d)(ii)(2).

“Ground Lease” shall have the meaning set forth in the recitals.

 

3



--------------------------------------------------------------------------------

“Lease Improvements” shall have the meaning set forth in the recitals.

“Leased Premises” shall have the meaning set forth in the recitals.

“Leasehold Interest” shall have the meaning set forth in the recitals.

“Impermissible Transaction” shall have the meaning set forth in Section 2(d)(i).

“Lessee” shall mean Owner or the subsidiary of Owner (as determined by Owner)
that will be the lessee of the Property under the Property Lease after the
Closing Date.

“Notice of Impermissibility” shall have the meaning set forth in Section
2(d)(i).

“Owned Property” shall have the meaning set forth in the recitals.

“Owner Licensing Event” means: (a) a communication (whether oral or in writing)
by or from any Gaming Authority or other action by any Gaming Authority that
indicates that such Gaming Authority is likely to find that the association of
any member of the Owner Subject Group with Propco or any of its Affiliates is
likely to (i) result in a disciplinary action relating to, or the loss of,
inability to reinstate or failure to obtain, any registration, application or
license or any other rights or entitlements held or required to be held by
Propco or any of its Affiliates under any Gaming Law, or (ii) violate any Gaming
Law to which Propco or any of its Affiliates is subject; or (b) any member of
the Owner Subject Group is required to be licensed, registered, qualified or
found suitable under any Gaming Law, and such Person is not or does not remain
so licensed, registered, qualified or found suitable within any applicable
timeframes required by the applicable Gaming Authority, or, after becoming so
licensed, registered, qualified or found suitable, fails to remain so. For
purposes of this definition, an “Affiliate” of Propco includes any Person for
which Propco or its Affiliate is providing management services. For the
avoidance of doubt, it shall not be an Owner Licensing Event if (x) Owner can
resolve or cure the Owner Licensing Event within applicable timeframes (for
purposes of illustration and not limitation, by terminating any responsible
employee) and (y) Owner acts timely to cure the Owner Licensing Event.

“Owner Panel Member” shall have the meaning set forth in Section 3(b).

“Owner Subject Group” means Owner, Owner’s Affiliates and its and their
principals, direct or indirect shareholders, officers, directors, agents,
employees and other related Persons (including in the case of any trusts or
similar Persons, the direct or indirect beneficiaries of such trust or similar
Persons), excluding Propco and its Affiliates.

“Owner Proposal” shall have the meaning set forth in Section 2(d)(i).

“Person” means any individual, corporation, limited liability company,
partnership, joint venture, association, joint stock company, trust,
unincorporated organization, government or any agency or political subdivision
thereof or any other form of entity.

 

4



--------------------------------------------------------------------------------

“Propco Election Period” means a period commencing on the date hereof and ending
on the date that is five (5) years after the date hereof, subject to extension
in accordance with the terms of this Agreement.

“Propco Licensing Event” means: (a) a communication (whether oral or in writing)
by or from any Gaming Authority or other action by any Gaming Authority that
indicates that such Gaming Authority is likely to find that the association of
any member of the Propco Subject Group with Owner or any of its Affiliates is
likely to (i) result in a disciplinary action relating to, or the loss of,
inability to reinstate or failure to obtain, any registration, application or
license or any other rights or entitlements held or required to be held by Owner
or any of its Affiliates under any Gaming Law, or (ii) violate any Gaming Law to
which Owner or any of its Affiliates is subject; or (b) any member of the Propco
Subject Group is required to be licensed, registered, qualified or found
suitable under any Gaming Law, and such Person is not or does not remain so
licensed, registered, qualified or found suitable within any applicable
timeframes required by the applicable Gaming Authority, or, after becoming so
licensed, registered, qualified or found suitable, fails to remain so. For
purposes of this definition, an “Affiliate” of Owner includes any Person for
which Owner or its Affiliate is providing management services. For the avoidance
of doubt, it shall not be a Propco Licensing Event if (x) Propco can resolve or
cure the Propco Licensing Event within applicable timeframes (for purposes of
illustration and not limitation, by terminating any responsible employee) and
(y) Propco acts timely to cure the Propco Licensing Event.

“Propco Panel Member” shall have the meaning set forth in Section 3(b).

“Propco Subject Group” means Propco, Propco’s Affiliates and its and their
principals, direct or indirect shareholders, officers, directors, agents,
employees and other related Persons (including in the case of any trusts or
similar Persons, the direct or indirect beneficiaries of such trust or similar
Persons), excluding Owner and its Affiliates.

“Property” shall have the meaning set forth in the recitals hereto. For the
avoidance of doubt, the “Property” shall be limited to the fee ownership or
leasehold interests in the Property and will not include any personal property
of the Owner or any other Person located in or around the Property.

“Property Lease” means a lease pursuant to which an Affiliate of Propco, as
landlord, will lease the Owned Property and Lease Improvements to Lessee, as
tenant, and will sublease the Leased Premises to Lessee, as subtenant. The
Property Lease shall reflect the terms contemplated by this Agreement, and other
terms to be negotiated in good faith between Owner and Propco.

“Property Lease Rent” means an amount of base and, if applicable, variable rent
(i.e. excluding additional charges and other additional rent such as
pass-throughs of

 

5



--------------------------------------------------------------------------------

expenses) to be paid under the Property Lease. The initial rent under the
Property Lease will be determined based on an EBITDAR coverage ratio with
respect to the Property (based on the most recently ended four fiscal quarter
period for which financial statements are available as of the date of Propco’s
election of the Call Right) of 1.67x (i.e. the ratio of EBITDAR for such period
to the initial rent under the Property Lease will be 1.67 to 1). The initial
Property Lease Rent shall adjust during the term of the Property Lease on terms
consistent with the Non-CPLV Master Lease, unless the Owner and Propco otherwise
agree.

“Property Package” shall have the meaning set forth in Section 2(b).

“Property Package Request” shall have the meaning set forth in Section 2(b).

“Purchase Price” means the price to be paid for Propco’s purchase of the
Property, which Purchase Price shall be determined by multiplying the initial
Property Lease Rent by ten (10).

“Qualifying Proposal” shall mean an Owner Proposal the terms of which reflect
economic benefits to Propco equal to at least the economic benefits that would
have inured to Propco if the exercise of the Call Right with respect to the
Property would not constitute an Impermissible Transaction.

“Regulatory Period” shall have the meaning set forth in Section 2(g).

“Requisite Gaming Approvals” shall have the meaning set forth in Section 2(g).

“Subsidiary” means, as to any Person, (i) any corporation more than fifty
percent (50%) of whose stock of any class or classes having by the terms thereof
ordinary voting power to elect a majority of the directors of such corporation
(irrespective of whether or not at the time stock of any class or classes of
such corporation shall have or might have voting power by reason of the
happening of any contingency) is at the time of determination owned by such
Person and/or one or more Subsidiaries of such Person, and (ii) any partnership,
limited liability company, association, joint venture or other entity in which
such Person and/or one or more Subsidiaries of such Person has more than a fifty
percent (50%) equity interest at the time of determination.

“Third Panel Member” shall have the meaning set forth in Section 3(b).

“Value Loss Amount” shall mean, on any date of determination hereunder, an
amount equal to $84,000,000.00, increasing at a rate of 8.5% per annum, with
annual compounding for the period from the date of this Agreement until the date
on which payment of the Value Loss Amount is made.

 

6



--------------------------------------------------------------------------------

2. Call Right in Favor of Propco.

(a) Call Right. At any time, Propco shall have the right to exercise the Call
Right in accordance with the procedures set forth in this Section 2.

(b) Property Package Request and Requirements. As a condition to exercising the
Call Right, on or prior to the expiration of the Propco Election Period, Propco
shall deliver to Owner (i) a notice of Propco’s intention to exercise the Call
Right, (ii) evidence reasonably satisfactory to Owner of Propco’s ability to
finance the exercise of the Call Right (provided, that if Propco’s net leverage
at such time of request is less than 10 to 1 (with net leverage being defined as
the ratio of (1) funded debt minus unrestricted cash to (2) EBITDAR for the last
four (4) fiscal quarters for which financial statements are available, in each
case of Propco and its subsidiaries on a consolidated basis) then Propco shall
be deemed to have provided evidence reasonably satisfactory to Owner) and
(iii) a request for the Property Package from Owner (collectively, the “Property
Package Request”). As promptly as practicable after receipt of the Property
Package Request, but in no event later than the date occurring sixty (60) days
after Owner’s receipt of the Property Package Request, Owner shall provide to
Propco either (x) a Notice of Impermissibility or (y) a package of information
(the “Property Package”), which shall set forth all material information with
respect to the Property and the Call Right including, without limitation, the
following:

(i) the material acquisition terms, including, without limitation, the Purchase
Price and the proposed Closing Date;

(ii) an initial draft of a sale and assignment agreement in customary form for
purchases of properties such as the Owned Property and Lease Improvements and
for assignment of ground leases such as the Ground Lease, including customary
representations and warranties (the “Sale and Assignment Agreement”);

(iii) a summary of material changes in and developments with respect to the
Property since the date of this Agreement (including any material revisions
and/or updates to the information set forth on Exhibit A and Exhibit B hereto);

(iv) due diligence materials of a type that would customarily be provided to a
purchaser of properties such as the Property (if and to the extent Owner has
access to such materials at the time the Property Package Request was received
or can procure such materials through the use of commercially reasonable efforts
during such 60-day period), including in any event the most recent available
title report, environmental reports, current tax status and any assessments
owed, and information regarding any known litigation or judgment (collectively,
the “Diligence Materials”);

(v) an initial draft of the Property Lease, which Property Lease shall comply
with the terms of this Agreement;

 

7



--------------------------------------------------------------------------------

(vi) a description of any regulatory approvals that would be required in
connection with the exercise of the Call Right and the consummation of the
transactions contemplated thereby; and

(vii) a detailed explanation of the computation of the proposed Purchase Price
and the Property Lease Rent.

Promptly upon Owner’s or Propco’s reasonable request therefor, Propco or Owner,
as applicable, shall provide to Owner or Propco, as applicable, additional
information reasonably related to the Call Right, to the extent such information
is reasonably available to Propco or Owner, as applicable. Propco agrees to
cooperate with Owner and use commercially reasonable efforts to provide
information regarding Propco (and its officers and Affiliates) that is
reasonably requested by Owner to Owner in connection with Owner’s preparation of
the Property Package (including, without limitation, providing any information
necessary to aid Owner in determining the regulatory approvals applicable to
Propco and the Call Right).

(c) Call Right Deadline. If Propco does not deliver a Property Package Request
to Owner in accordance with the above prior to the expiration of the Propco
Election Period, this Agreement shall automatically terminate with respect to
the Property on the expiration of such period.

(d) Impermissible Transactions.

(i) If within sixty (60) days of receipt of the Property Package Request, Owner
in good faith determines that (after having used commercially reasonable efforts
to resolve such circumstances), either (1) the Property is (and will be) subject
to a Debt Limitation that cannot be waived or otherwise amended in a manner that
would permit the exercise of the Call Right, (2) the consummation of the Call
Right will (in Owner’s good faith opinion) not be approved by the applicable
Gaming Authorities (or will otherwise not comply with applicable laws and
regulations), or (3) the Property is not (and will not be) for any other reason
able to be timely delivered pursuant to the exercise of the Call Right
(including due to the failure of Landlord and the City Council (each as defined
in the Ground Lease) to consent to the assignment of the Ground Lease to Propco)
(any such event or circumstance being referred to as an “Impermissible
Transaction”), then Owner shall notify Propco thereof within such 60-day period
(such notice, a “Notice of Impermissibility”). Any Notice of Impermissibility
shall specify the actions taken by Owner in determining whether the exercise of
the Call Right would be an Impermissible Transaction, a detailed description of
the circumstances giving rise to such determination, and the commercially
reasonable efforts undertaken to resolve such circumstances. In the event that
Owner delivers a Notice of Impermissibility, Owner may simultaneously with the
delivery thereof propose in good faith one or more replacement properties and
the material transaction terms for the purchase and lease of such properties
(the “Owner Proposal”). If Owner makes an Owner Proposal, Propco shall make a
commercially reasonable determination of whether the Owner Proposal constitutes
a Qualifying Proposal. If the Owner Proposal is a Qualifying Proposal, the
Parties shall proceed with the transaction reflected in the Owner Proposal on
the terms otherwise set forth herein. If

 

8



--------------------------------------------------------------------------------

Owner does not, simultaneously with the Notice of Impermissibility, make an
Owner Proposal, or makes an Owner Proposal that is not a Qualifying Proposal,
then Section 2(d)(ii) below shall apply. Any dispute as to whether the exercise
of the Call Right would be an Impermissible Transaction, or whether an Owner
Proposal is a Qualifying Proposal, shall be resolved pursuant to arbitration in
accordance with the procedures set forth in Section 3 hereof.

(ii) In the event that the exercise of the Call Right would be an Impermissible
Transaction (whether by agreement of the Parties or following resolution
pursuant to arbitration in accordance with the procedures set forth in Section 3
hereof), and the Parties are not proceeding with a Qualifying Proposal, then the
following shall apply:

1. If the exercise of the Call Right would be an Impermissible Transaction due
to a Debt Limitation, then Owner shall use commercially reasonable efforts to
resolve such Debt Limitation in accordance with Section 2(h) below and will
continue to use such efforts until the expiration of the period that is one
(1) year after the date of the delivery of the Property Package Request with
respect to the Property (such date, the “Debt Limitation Resolution Deadline”).
If such Debt Limitation is not resolved upon or before the Debt Limitation
Resolution Deadline, then Owner shall pay to Propco, five (5) business days
after the Debt Limitation Resolution Deadline, an amount in cash equal to the
Value Loss Amount, provided, that if (1) the applicable Debt Limitation is
contained in an agreement as to which any member of the Designated Propco Group
is a party, (2) such member of the Designated Propco Group has been requested in
writing no later than sixty (60) days prior to the Debt Limitation Resolution
Deadline to waive or modify the Debt Limitation in a manner that, upon such
waiver or modification by such member (and any other members of the Designated
Propco Group party to such agreement), would enable the consummation of the
transactions contemplated hereunder, (3) the requested waiver or modification is
limited to one or more covenant(s) that would otherwise prohibit the sale of the
Property under and pursuant to the terms contained in this Agreement, and such
requested waiver or modification operates only to permit the sale of the
Property under and pursuant to the terms contained in this Agreement (and does
not otherwise waive or modify the agreement in which the applicable Debt
Limitation is contained); and (4) such member of the Designated Propco Group has
failed to provide such waiver or modification, then in such circumstance, Owner
shall have no obligation to pay the Value Loss Amount. It is understood and
agreed that the foregoing proviso does not require any member of the Designated
Propco Group to agree to any other amendment or waiver under such agreement
other than with respect to the Debt Limitation.

2. If the exercise of the Call Right would be an Impermissible Transaction due
to any other reason other than a Debt Limitation (including a Gaming Approval
Failure or a failure of the Landlord or the City Council (each as defined in the
Ground Lease) to consent to the assignment of the Ground Lease to Propco), then
the Parties shall use commercially reasonable efforts to resolve such

 

9



--------------------------------------------------------------------------------

issue (including, in the case of a Gaming Approval Failure, in accordance with
Section 2(g) below), and will continue to use such efforts until the expiration
of the period that is one (1) year after the date of the delivery of the
Property Package Request with respect to the Property, which such date may be
extended by Propco but not beyond the expiration of the Propco Election Period
(the “Gaming Resolution Deadline”); provided, that if after one (1) year after
the date of delivery of the Property Package Request such issue has not been
resolved and the Parties determine that there is no reasonable chance that such
issue will be resolved beyond such period, such date of determination will be
the Gaming Resolution Deadline. If the applicable issue giving rise to the
Impermissible Transaction is not resolved by the Gaming Resolution Deadline,
then the provisions of Section 2(j) below regarding an Alternative Transaction
shall apply. If there is a dispute between the Parties regarding whether there
is a reasonable chance of the applicable issue being resolved pursuant to the
proviso in the second preceding sentence, such dispute shall be resolved in
accordance with the procedures set forth in Section 3 hereof. If it is
determined by the Arbitration Panel that the applicable issue has a reasonable
chance of being resolved, the Gaming Resolution Deadline will not occur at such
time and this subparagraph 2 will continue to apply. If it is determined by the
Arbitration Panel that the applicable issue does not have a reasonable chance of
being resolved, then the Gaming Resolution Deadline will occur at such time and
the provisions of Section 2(j) below regarding an Alternative Transaction shall
apply.

(e) Delivery of Property Package. If a Property Package is delivered and Propco,
after reviewing the Property Package, still wishes to exercise the Call Right
but Propco either (1) disagrees with Owner’s computation of the Purchase Price
or the Property Lease Rent or (2) has comments or revisions to the draft
Property Lease or Sale and Assignment Agreement or to any other terms of the
transaction (including requiring additional documentation) that are commercially
reasonable, Propco shall notify Owner thereof within twenty (20) days of
Propco’s receipt of the Property Package. In such event, Owner and Propco shall
negotiate in good faith up to a period of sixty (60) days in an effort to
reconcile the applicable issue. If Owner and Propco are unable to resolve the
subject dispute, the matter shall be resolved pursuant to arbitration in
accordance with the procedures set forth in Section 3 hereof.

(f) Finalization of Call Right Documents. If the Property Package is delivered,
and (if applicable) any disputes under Section 2(d) above have been resolved, if
Propco still wishes to exercise the Call Right, Propco shall exercise the Call
Right by notice thereof to Owner (the “Election Notice”), and Owner and Propco
shall proceed with the consummation of the transactions contemplated by the Call
Right and shall cooperate to structure a transaction upon the terms and
conditions set forth in this Agreement and consistent with the Property Package.
In furtherance of the foregoing, Owner and Propco shall use good faith,
commercially reasonable efforts, for a period of ninety (90) days following the
date on which Propco delivers the Election Notice (the “Discussion Period”), to
negotiate and enter into (i) a Sale and Assignment Agreement and conveyance and
ancillary documents with respect to the Property and (ii) a Property Lease with
respect to the Property and (iii) all other documents that may be necessary for
the subject Call Right to be exercised. The Property Lease shall provide

 

10



--------------------------------------------------------------------------------

for the following: (a) the date the Property Lease Rent becomes payable shall be
the date that is concurrent with the acquisition of the Property; (b) from and
after such date, rent shall be equal to the Property Lease Rent; and (c) such
other terms and conditions as Owner and Propco may agree upon, with both Owner
and Propco being obligated to act in a commercially reasonable manner. If,
despite the good faith, commercially reasonable efforts of Propco and Owner, the
Parties are unable to reach agreement and execute the Sale and Assignment
Agreement (with a Property Lease attached thereto as an exhibit, which Property
Lease shall be executed upon the consummation of the closing under the Sale and
Assignment Agreement) or other applicable documents prior to the expiration of
the Discussion Period, then, upon the expiration of the Discussion Period, the
terms and conditions in any such documents that remain unresolved shall be
established pursuant to arbitration in accordance with the procedures set forth
in Section 3 hereof.

(g) Gaming Approvals. If, within two hundred seventy (270) days (or such longer
time as may be agreed between Owner and Propco) after the finalization and
execution of the Sale and Assignment Agreement and the other definitive
documents relating to the Call Right (the “Regulatory Period”), any necessary
licenses, qualifications and approvals from applicable Gaming Authorities
required for the exercise of the Call Right and the consummation of the
transactions contemplated thereby (the “Requisite Gaming Approvals”) have not
been obtained (such event, a “Gaming Approval Failure”), then (i) the Parties
shall use good faith, commercially reasonable efforts to implement the
Alternative Transaction (as provided in Section 2(j) below) and (ii) if upon the
expiration of the Propco Election Period (or, if later, the date that is fifteen
months following the date on which the process to implement the Alternative
Transaction commences) (the period from the commencement of the process to
implement the Alternative Transaction through such applicable date, the
“Alternative Transaction Period”), notwithstanding the use of good faith,
commercially reasonable efforts by the Parties throughout such period, the
Alternative Transaction has not been consummated, this Agreement shall
automatically terminate. Owner is obligated to use good faith, commercially
reasonable efforts in order to timely obtain the Requisite Gaming Approvals, and
Propco is obligated to use good faith, commercially reasonable efforts in order
to timely obtain such items. If there is a dispute among the Parties as to
whether good faith, commercially reasonable efforts were used by Owner or Propco
throughout the Regulatory Period, or the Alternative Transaction Period, such
dispute shall be resolved in accordance with the procedures set forth in
Section 3 hereof. If it is determined by the Arbitration Panel that Owner did
not use good faith, commercially reasonable efforts throughout the Regulatory
Period or the Alternative Transaction Period, then Owner shall pay to Propco the
Value Loss Amount within sixty (60) days after such determination.

(h) Debt Limitations. In the event a Debt Limitation limits the exercise of the
Call Right by Propco at any time, Owner shall use commercially reasonable
efforts to obtain waivers or amendments under the applicable debt agreements to
waive the Debt Limitation or refinance such applicable debt in order to permit
the consummation of the transactions pursuant to the Call Right. In addition,
with respect to any debt agreements applicable to the Property that are amended,
restated, supplemented or entered into after the date hereof, Owner shall use
commercially reasonable efforts to ensure that no Debt Limitations shall be
applicable to the Property thereafter.

 

11



--------------------------------------------------------------------------------

(i) Closing. The closing of the Call Right transaction shall occur as soon as
possible after the Election Notice and resolution of all matters set forth in
this Section 2 and in accordance with the terms of the Sale and Assignment
Agreement (and any other documents governing the transaction, as contemplated by
this Section 2). In the event that a Call Right transaction fails to close as
aforesaid (other than as described in the following sentence), either Propco or
Owner shall have the right to submit the subject matter to arbitration in
accordance with the procedures set forth in Section 3 hereof; provided, however,
that if the Sale and Assignment Agreement has been executed between the Parties,
the terms and conditions of such Sale and Assignment Agreement shall govern any
dispute between the Parties from and after such execution rather than the
arbitration procedures set forth in Section 3 hereof. In the event that a Call
Right transaction fails to close as a result of Propco’s inability to finance
the acquisition of the Property on the terms contemplated hereunder, this
Agreement shall automatically terminate with respect to the Property at such
time.

(j) Alternative Transaction. Upon the earliest to occur of (1) a Gaming Approval
Failure after the completion of the Regulatory Period, (2) the commencement of
an Alternative Transaction process pursuant to Section 2(d)(ii)(2) above and
(3) the commencement of an Alternative Transaction process pursuant to Section
4(l)(i) below, then upon any such occurrence, Owner shall use commercially
reasonable efforts to sell the Property as promptly as practicable to an
alternative purchaser (an “Alternative Transaction”) (i) for the then fair
market value of the Property but in any event for no less than the Purchase
Price that would otherwise be determined in accordance with this Agreement and
(ii) otherwise on terms consistent with the terms of a Call Right transaction
contemplated hereunder (including the lease back of the Property to the Lessee
under the terms of the Property Lease and for the Property Lease Rent). Owner
and Propco shall use commercially reasonable efforts to coordinate the marketing
of the Property in connection with any Alternative Transaction, including
(i) the selection of a financial advisor reasonably acceptable to both Owner and
Propco and (ii) the appointment of an observer selected by Propco to monitor the
marketing process. Upon the closing of any Alternative Transaction, the net cash
proceeds of the sale of the Property will be allocated (i) first, to Owner in an
amount not to exceed the Purchase Price that would otherwise be determined in
accordance with this Agreement and (ii) any excess of such amount, to Propco
(subject to any necessary approvals from applicable Gaming Authorities required
for Owner to pay, and Propco to receive, such funds). If an Alternative
Transaction is launched to the market but ultimately not consummated,
notwithstanding the good faith, commercially reasonable efforts of the Parties
during the Alternative Transaction Period, then, if there is sufficient time
remaining in the Alternative Transaction Period to launch a subsequent
Alternative Transaction to the market, and Propco reasonably believes that a
subsequent Alternative Transaction has a reasonable chance of being consummated,
taking into account changes in market conditions and other relevant factors, the
provisions of this Agreement shall continue to apply to such subsequent
Alternative Transaction until the expiration of the Alternative Transaction
Period. If there is a dispute between the Parties regarding whether a subsequent
Alternative Transaction has a reasonable chance of being consummated, such
dispute shall be resolved in accordance with the procedures set forth in
Section 3 hereof. If it is determined by the Arbitration Panel that a subsequent
Alternative Transaction does not have a reasonable chance of being consummated,
the Agreement shall terminate upon such determination. If it is determined by
the Arbitration Panel that a subsequent Alternative Transaction does have a
reasonable chance of being consummated, the provisions of this Section 2(j)
shall apply.

 

12



--------------------------------------------------------------------------------

3. Arbitration.

(a) Arbitrator Qualifications. Unless Propco determines to not proceed with the
exercise of the Call Right, any dispute, including regarding the terms and
conditions of the Purchase Price, whether the exercise of the Call Right would
be an Impermissible Transaction, the terms of the Property Lease (including the
Property Lease Rent), or the terms of any other documents or issues with respect
to the Property or the Call Right shall be submitted to and determined by an
arbitration panel comprised of three members (the “Arbitration Panel”). No more
than one panel member may be with the same firm, and no panel member may have an
economic interest in the outcome of the arbitration. In addition, each panel
member shall have (i) at least five years of experience as an arbitrator and at
least one year of experience in a profession that directly relates to the
ownership, operation, financing or leasing of gaming or other hospitality
facilities similar to the Property or (ii) each panel member shall have at least
one year of experience as an arbitrator and at least five years of experience in
a profession that directly relates to the ownership, operation, financing or
leasing of gaming or other hospitality facilities similar to the Property;
provided, however, if the dispute is regarding an issue with respect to Gaming
Laws or involving the Gaming Authorities then each panel member shall have at
least five years in a profession that directly relates to the ownership,
operation, financing or leasing of gaming facilities similar to the Property.

(b) Arbitrator Appointment. The Arbitration Panel shall be selected as set forth
in this Section 3(b). Within fifteen (15) Business Days after the expiration of
the Discussion Period or other applicable date identified in Section 2 above,
Owner shall select and identify to Propco a panel member meeting the criteria of
the above paragraph (the “Owner Panel Member”) and Propco shall select and
identify to Owner a panel member meeting the criteria of the above paragraph
(the “Propco Panel Member”). If a Party fails to timely select its respective
panel member, the other Party may notify such Party in writing of such failure,
and if such Party fails to select its respective panel member within three
(3) Business Days after receipt of such notice, then such other Party may select
and identify to such Party such panel member on such Party’s behalf. Within ten
(10) Business Days after the selection of the Owner Panel Member and the Propco
Panel Member, the Owner Panel Member and the Propco Panel Member shall jointly
select a third panel member meeting the criteria of the above paragraph (the
“Third Panel Member”). If the Owner Panel Member and the Propco Panel Member
fail to timely select the Third Panel Member and such failure continues for more
than three (3) Business Days after written notice of such failure is delivered
to the Owner Panel Member and Propco Panel Member by either Owner or Propco,
then Owner and Propco shall cause the Third Panel Member to be appointed by the
managing officer of the American Arbitration Association.

(c) Arbitration Procedure. Within twenty (20) Business Days after the selection
of the Arbitration Panel, Owner and Propco each shall submit to the Arbitration
Panel a written statement identifying its summary of the issues. Owner and
Propco may also request an evidentiary hearing on the merits in addition to the
submission of written statements, such request to be made in writing within such
twenty (20) Business Day period. The Arbitration

 

13



--------------------------------------------------------------------------------

Panel shall determine the appropriate terms and conditions of the documents or
other matters in question in accordance with this Agreement and otherwise based
on the Arbitration Panel’s determination of fair market terms relative to the
Property. The Arbitration Panel shall make its decision within twenty (20) days
after the later of (i) the submission of such written statements, and (ii) the
conclusion of any evidentiary hearing on the merits (if any). The Arbitration
Panel shall reach its decision by majority vote and shall communicate its
decision by written notice to Owner and Propco.

(d) Determinations by Arbitration Panel. Notwithstanding anything to the
contrary herein, if the transactions contemplated by the exercise of the Call
Right Transaction are not consummated in accordance with and subject to the
terms of this Agreement (whether because such transaction would be an
Impermissible Transaction or otherwise), and the Parties are unable to resolve
the subject dispute among themselves, then (i) if an Owner Proposal was made as
provided herein, the Arbitration Panel shall determine whether the Owner
Proposal constitutes a Qualifying Proposal; (ii) if the Arbitration Panel
determines that the Owner Proposal does constitute a Qualifying Proposal, then
the Parties shall proceed with the transaction reflected in the Owner Proposal
in the same manner as otherwise provided in this Agreement with respect to a
transaction involving the Property; (iii) if an Owner Proposal was not made as
provided herein, or an Owner Proposal was made as provided herein but the
Arbitration Panel determines that the Owner Proposal does not constitute a
Qualifying Proposal, then the Arbitration Panel shall determine whether the
proposed transaction is an Impermissible Transaction; (iv) if there is a dispute
regarding whether a proposed transaction is an Impermissible Transaction, the
Arbitration Panel shall determine whether it does or does not constitute an
Impermissible Transaction; (v) if a proposed transaction is an Impermissible
Transaction, whether by agreement of the Parties or upon the determination of
the Arbitration Panel, then the provisions of Section 2(d)(ii) above shall
apply, and if a proposed transaction is not an Impermissible Transaction, then
the Parties shall proceed with the transaction in the manner otherwise provided
in this Agreement; and (vi) if there is a dispute regarding whether Owner used
good faith, commercially reasonable efforts to timely obtain the Requisite
Gaming Approvals as provided in Section 2(g) above, the Arbitration Panel shall
make such determination, and if the Arbitration Panel determines that such good
faith, commercially reasonable efforts were used, then the provisions of Section
2(d)(ii) above shall apply. If it is determined by the Arbitration Panel that
Owner did not use good faith, commercially reasonable efforts throughout the
Regulatory Period, then Owner shall pay to Propco the Value Loss Amount within
sixty (60) days after such determination. For the avoidance of doubt, (i) any
damages payable hereunder shall be payable only in cash or cash equivalents or,
in the discretion of both Parties acting reasonably, equity securities or debt
with at least the same value as a cash award or, in the sole discretion of each
Party, such other form of consideration as may be agreed between them; and
(ii) in making any determination of an issue with respect to Gaming Laws or
involving the Gaming Authorities, the Arbitration Panel shall be limited to
determining whether the Owner acted in good faith and/or a commercially
reasonable manner with respect to this Agreement and its obligations hereunder.

(e) Binding Decision. The decision by the Arbitration Panel shall be final,
binding and conclusive and shall be non-appealable and enforceable in any court
having jurisdiction. All hearings and proceedings held by the Arbitration Panel
shall take place in New York, New York.

 

14



--------------------------------------------------------------------------------

(f) Determination Rules. The resolution procedure described herein shall be
governed by the Commercial Rules of the American Arbitration Association and the
Procedures for Large, Complex, Commercial Disputes in effect as of the date
hereof.

(g) Liability for Costs. Owner and Propco shall bear equally the fees, costs and
expenses of the Arbitration Panel in conducting any arbitration described in
this Section 3.

4. Miscellaneous.

(a) Notices. Any notice, request or other communication to be given by any Party
hereunder shall be in writing and shall be sent by registered or certified mail,
postage prepaid and return receipt requested, by hand delivery or express
courier service, by facsimile transmission or by an overnight express service to
the following address or to such other address as either Party may hereafter
designate:

 

To Owner:    Caesars Entertainment Corporation    One Caesars Palace Drive   
Las Vegas, NV 89109    Attention: General Counsel    Facsimile: (702) 892-2795
   Email: corplaw@caesars.com To Propco:    VICI Properties, L.P.    8329 West
Sunset Road, Suite 210    Las Vegas, NV 89113   

Attention: General Counsel

   Email: corplaw@viciproperties.com

Notice shall be deemed to have been given on the date of delivery if such
delivery is made on a Business Day, or if not, on the first Business Day after
delivery. If delivery is refused, notice shall be deemed to have been given on
the date delivery was first attempted. Notice sent by facsimile transmission
shall be deemed given upon confirmation that such notice was received at the
number specified above or in a notice to the sender.

(b) Successors and Assigns. This Agreement shall be binding upon and shall inure
to the benefit of Owner and Propco and their respective permitted successors and
assigns. Owner shall not have the right to assign its rights or obligations
under this Agreement without the prior written consent of Propco; provided,
however, in the event that the Property is conveyed in violation of such
prohibition, this Agreement shall continue to “run with the land” and be binding
against any successor. Propco shall not have the right to assign its rights or
obligations under this Agreement, other than to a Subsidiary of Propco;
provided, that if after the date hereof Propco assigns its rights and
obligations as “Landlord” under and pursuant to the terms of the Lease
(Non-CPLV) dated as of the date hereof (the “Non-CPLV Master Lease”), with
respect to properties representing at least a majority of the aggregate value of
all properties

 

15



--------------------------------------------------------------------------------

under such lease at the time of such assignment, then this Agreement shall be
automatically assigned and be binding upon and inure to the benefit of such
successor that is then the “Landlord” under the Non-CPLV Master Lease.

(c) Entire Agreement; Amendment. This Agreement and the exhibits hereto
constitute the entire and final agreement of the Parties with respect to the
subject matter hereof, and may not be changed or modified except by an agreement
in writing signed by the Parties. Owner and Propco hereby agree that all prior
or contemporaneous oral understandings, agreements or negotiations relative to
the subject matter hereof are merged into and revoked by this Agreement.

(d) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, which State the Parties agree
has a substantial relationship to the Parties and to the underlying transaction
embodied hereby. This Agreement is the product of joint drafting by the Parties
and shall not be construed against either Party as the drafter hereof.

(e) Venue. With respect to any action relating to this Agreement, Owner and
Propco irrevocably submit to the exclusive jurisdiction of the courts of the
State of New York sitting in the borough of Manhattan and the United States
District Court having jurisdiction over New York County, New York, and Owner and
Propco each waives: (a) any objection to the laying of venue of any suit or
action brought in any such court; (b) any claim that such suit or action has
been brought in an inconvenient forum; (c) any claim that the enforcement of
this Section is unreasonable, unduly oppressive, and/or unconscionable; and
(d) the right to claim that such court lacks jurisdiction over that Party.

(f) Waiver of Jury Trial. EACH PARTY HERETO, KNOWINGLY AND VOLUNTARILY, AND FOR
THEIR MUTUAL BENEFIT, WAIVES ANY RIGHT TO TRIAL BY JURY IN THE EVENT OF
LITIGATION REGARDING THE PERFORMANCE OR ENFORCEMENT OF, OR IN ANY WAY RELATED
TO, THIS AGREEMENT.

(g) Severability. If any term or provision of this Agreement or any application
thereof shall be held invalid or unenforceable, the remainder of this Agreement
and any other application of such term or provision shall not be affected
thereby.

(h) Third-Party Beneficiaries. This Agreement is solely for the benefit of the
parties hereto and is not enforceable by any other persons.

(i) Time of Essence. TIME IS OF THE ESSENCE OF THIS AGREEMENT AND EACH PROVISION
HEREOF IN WHICH TIME OF PERFORMANCE IS ESTABLISHED.

(j) Further Assurances. The Parties agree to promptly sign all documents
reasonably requested to give effect to the provisions of this Agreement. In
addition, Propco agrees to, at Owner’s sole cost and expense, reasonably
cooperate with all applicable Gaming Authorities in connection with the
administration of their regulatory jurisdiction over the Owner and the Call
Right transaction described herein, including the provision of such documents
and other information as may be requested by such Gaming Authorities.

 

16



--------------------------------------------------------------------------------

(k) Counterparts; Originals. This Agreement may be executed in any number of
counterparts, each of which shall be a valid and binding original, but all of
which together shall constitute one and the same instrument. Facsimile or
digital copies of this Agreement, including the signature page hereof, shall be
deemed originals for all purposes.

(l) Licensing Events; Termination.

(i) If there shall occur a Propco Licensing Event and any aspect of such Propco
Licensing Event is attributable to a member of the Propco Subject Group, then
Owner or Propco, as applicable, shall notify the other Party thereof as promptly
as practicable after becoming aware of such Propco Licensing Event (but in no
event later than twenty (20) days after becoming aware of such Propco Licensing
Event). In such event, Propco shall use commercially reasonable efforts to cause
the other members of the Propco Subject Group to use commercially reasonable
efforts to assist Owner and its Affiliates in resolving such Propco Licensing
Event within the time period required by the applicable Gaming Authorities by
submitting to investigation by the relevant Gaming Authorities and cooperating
with any reasonable requests made by such Gaming Authorities (including filing
requested forms and delivering information to the Gaming Authorities).

If, despite these efforts, such Propco Licensing Event cannot be resolved to the
satisfaction of the applicable Gaming Authorities within the time period
required by such Gaming Authorities, Owner shall have the right, in its
discretion, to (1) cause this agreement to temporarily cease to be in full force
and effect, until such time, as any, as the Propco Licensing Event is resolved
to the satisfaction of the applicable Gaming Authorities; provided, that if the
Propco Election Period would otherwise terminate at a time while the agreement
is not in full force and effect, then the Propco Election Period shall be
extended until the date that is the earlier of (x) one hundred eighty (180) days
after the date on which the Parties become aware that the Propco Licensing Event
was resolved to the satisfaction of the applicable Gaming Authorities, (y) the
date on which Propco reasonably determines that the Propco Licensing Event is
not likely to be resolved or otherwise ceases using commercially reasonable
efforts to resolve such Propco

Licensing Event and (z) the date that is one (1) year following the expiration
of the Propco Election Period or (2) to the extent causing this agreement to
temporarily cease to be in full force and effect in lieu of terminating this
Agreement is not sufficient for the applicable Gaming Authorities, notify Propco
of its intention to terminate this Agreement. Upon the occurrence of either the
expiration of the extension period referred to in clause (1), or Owner’s
notification to Propco of Owner’s intention to terminate this Agreement referred
to in clause (2), or such earlier time as may be mutually agreed to by both
Owner and Propco, the provisions of Section 2(j) above regarding an Alternative
Transaction shall apply.

 

17



--------------------------------------------------------------------------------

(ii) If there shall occur an Owner Licensing Event and any aspect of such Owner
Licensing Event is attributable to a member of the Owner Subject Group, then
Propco or Owner, as applicable, shall notify the other Party thereof as promptly
as practicable after becoming aware of such Owner Licensing Event (but in no
event later than twenty (20) days after becoming aware of such Owner Licensing
Event). In such event, Owner shall use commercially reasonable efforts to cause
the other members of the Owner Subject Group to use commercially reasonable
efforts to assist Propco and its Affiliates in resolving such Owner Licensing
Event within the time period required by the applicable Gaming Authorities by
submitting to investigation by the relevant Gaming Authorities and cooperating
with any reasonable requests made by such Gaming Authorities (including filing
requested forms and delivering information to the Gaming Authorities).

If, despite these efforts, such Owner Licensing Event cannot be resolved to the
satisfaction of the applicable Gaming Authorities within the time period
required by such Gaming Authorities, Propco shall have the right, in its
discretion, to terminate this Agreement. Upon the occurrence of such termination
of this Agreement, Owner shall pay to Propco the Value Loss Amount.

[Remainder of Page Intentionally Left Blank]

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Propco and Owner have executed this Call Right Agreement as
of the date first set forth above.

 

PROPCO: VICI PROPERTIES, L.P., a Delaware limited partnership

 

By:       VICI Properties GP LLC,  

a Delaware limited liability company,

its general partner

 

  By:  

/s/ John Payne

  Name:   

John Payne

  Title:  

President and Chief Operating Officer

[Signatures Continue on Following Page]

 

[Signature Page to Call Right Agreement (Harrah’s New Orleans)]



--------------------------------------------------------------------------------

OWNER:

CAESARS ENTERTAINMENT CORPORATION,

a Delaware corporation

By:  

/s/ Eric Hession

Name:   Eric Hession Title:   Treasurer

 

[Signature Page to Call Right Agreement (Harrah’s New Orleans)]



--------------------------------------------------------------------------------

EXHIBIT A

Description of the Owned Property

THE LAND REFERRED TO HEREIN BELOW IS SITUATED IN THE PARISH OF ORLEANS, STATE OF
LOUISIANA, AND IS DESCRIBED AS FOLLOWS:

FEE PARCEL

LOT H-1A

One certain piece or portion of ground, together with all the buildings and
improvements thereon, situated in the First District, City of New Orleans, in
Square 16-A bounded by Lafayette Street, South Peters Street, Poydras Street and
Square 4 and is designated as Lot H-1A in accordance with a plan of
re-subdivision by the office of Gandolfo Kuhn, L.L.C. dated April 10, 2006,
drawing number T-1 82-20, approved by the City Planning Commission on June 4,
2008, and filed as Declaration of Title Change on June 26, 2008, recorded in
Instrument No. 411525 on July 1, 2008 and is also shown on a survey by Gandolfo
Kuhn, L.L.C. dated May 30, 2008; drawing number T- 182-22 and is more
particularly described as follows:

Begin at the intersection of the east line of South Peters Street, with the
south line of Poydras Street; thence along said line of Poydras Street, South
76°14’24 East, a distance of 177.74 feet to a point and corner; thence go South
2°00’19” East, a distance of 369.93 feet along the division line of Square 16-A
and Square 4 to the north line of Lafayette Street; thence along said line North
75°59'17" West, a distance of 180.25 feet to the east line of South Peters
Street; thence along said line North 1°39'49" West, a distance of 368.50 feet to
the south line of Poydras Street and the point of beginning, containing 63,614
square feet.



--------------------------------------------------------------------------------

EXHIBIT B

Description of the Leased Premises

[See attached.]



--------------------------------------------------------------------------------

CASINO PREMISES

 

Exhibit “A-1” to Lease



--------------------------------------------------------------------------------

CASINO PREMISES

A CERTAIN PORTION OF GROUND, together with all the buildings and improvements
thereon, and all of the rights, ways, privileges, servitudes and advantages
thereunto belonging or in anywise appertaining, situated in the First Municipal
District of the City of New Orleans bounded by Canal, South Peters, and Poydras
Streets, and Convention Center Boulevard shown as Square RS on a survey plat by
the office of Gandolfo, Kuhn & Associates, dated                 , Drawing No.
T-182-3, being more particularly described as follows: Begin at Point A, being
the southeast intersection of South Peters and Canal Streets, measure thence
along the east or river side line of South Peters Street South 1 degree 39
minutes 1 second East, a distance of 727.65 feet to the northerly line of
Poydras Street and Point B; thence along said line of Poydras Street South 76
degrees 14 minutes 24 seconds East, a distance of 540.52 feet to the westerly or
land side line of Convention Center Boulevard and Point C, also being the
easterly line of former Delta Street; thence North 2 degrees 24 minutes 29
seconds West, a distance of 455.48 feet to the southerly line of Canal Street
and Point K; thence along said line of Canal Street, North 52 degrees 44 minutes
2 seconds West, a distance of 661.98 feet to Point A and the Point of Beginning
and containing 7.016 acres.

Together with the existing tunnel portions in the following described subsurface
areas:

Canal Street Portion:

THAT PORTION OF CANAL STREET which lies between two horizontal planes, the lower
plane lying and being at an elevation of -5 feet Cairo Datum and the upper plane
lying and being at an elevation of 30 feet Cairo Datum (approximate street
grade), both as referenced to United States Coast and Geodetic Survey Benchmark
B-96 1991, NGS Published Value having an elevation of 28.72 feet Cairo Datum,
which property forms a portion of the Canal Street right of way, First Municipal
District, City of New Orleans, Orleans Parish, Louisiana, the horizontal
boundaries of which are more fully described as follows:

Commencing at Point K, being the intersection of the easterly line of former
Delta Street and the southerly line of Canal Street, and also being the
northeast corner of Square RS, measure thence along the southerly line of Canal
Street North 52 degrees 44 minutes 02 seconds West, a distance of 87.04 feet to
the Point of Beginning. From the Point of Beginning, measure thence along the
southerly line of Canal Street North 52 degrees 44 minutes 02 seconds West, a
distance of 129.11 feet to the westerly line of the former I-310 Tunnel; thence
along said line along a curve to the right having a radius of 1689.02 feet, a
distance of 78.94 feet to the northerly line of said Tunnel; thence along said
line South 85 degrees 05 minutes 17 seconds East, a distance of 104 feet to the
easterly line of the former I-310 Tunnel; thence along said line along a curve
to the left having a radius of 1585.02 feet, a distance of 148.4 feet to the
Point of beginning, and containing 11,774 square feet, as shown on a survey plat
by Gandolfo, Kuhn & Associates, dated                 , Drawing No. T-182-3.

 

Exhibit “A-1” to Lease



--------------------------------------------------------------------------------

Poydras Street Portion:

THAT PORTION OF POYDRAS STREET which lies between two horizontal planes, the
lower plane lying and being at an elevation of -5 feet Cairo Datum and the upper
plane lying and being at an elevation 30 feet Cairo Datum (approximate street
grade), both as referenced to United States Coast and Geodetic Survey Benchmark
B-96 1991, NGS Published Value having an elevation of 28.72 feet Cairo Datum,
which property forms a portion of the Poydras Street right of way, First
Municipal District, City of New Orleans, Orleans Parish, Louisiana, the
horizontal boundaries of which are more fully described as follows:

Commencing at Point B, being the intersection of the northerly line of Poydras
Street and the easterly line of S. Peters Street, and also being the southwest
corner of Square RS, measure thence along the northerly line of Poydras Street
South 76 degrees 14 minutes 24 seconds East, a distance of 361.51 feet to the
Point of Beginning.

From the Point of Beginning, measure thence along the northerly line of Poydras
Street, South 76 degrees 14 minutes 24 seconds East, a distance of 108.29 feet
to the easterly line of the former I-310 Tunnel; thence along said line South 2
degrees 24 minutes 52 seconds East, a distance of 31.08 feet to the southerly
line of said Tunnel; thence along said line South 87 degrees 35 minutes 08
seconds West, a distance of 104 feet to the westerly line of the former I-310
Tunnel; thence along said line North 2 degrees 24 minutes 52 seconds West, a
distance of 61.24 feet to the Point of Beginning, and containing 4,801 square
feet, as shown on a survey plat by Gandolfo, Kuhn & Associates,
dated                 , Drawing No. T-182-3.

 

Exhibit “A-1” to Lease

- 2 -



--------------------------------------------------------------------------------

EMPLOYEE AND BUS PARKING SUPPORT FACILITY PREMISES

 

Exhibit “A-2” to Lease



--------------------------------------------------------------------------------

EMPLOYEE AND BUS PARKING SUPPORT FACILITY PREMISES

Tract 1:

THREE CERTAIN LOTS OF GROUND, situated in the Second Municipal District of the
City of New Orleans, Parish of Orleans, State of Louisiana, designated as Lot
N.O.T.C.-1, situated in Square 119-A, Lot N.O.T.C.-2, situated in Square 162-A,
and Lot N.O.T.C.-3, situated in Square 183-A, shown on a plan of resubdivision
per Declaration of Title Change by Subdivision approved October 16, 1978, filed
October 25, 1978, in Conveyance Office Book 756, folio 391. According to said
resubdivision, said lots are described as follows:

Square 119-A is bounded by St. Louis, Marais, Toulouse and Treme Streets, the
Orleans-Basin Connection, and Basin Street. Lot N.O.T.C.-1 begins at the
northwest intersection of Basin and St. Louis Streets; thence along the
northerly edge of St. Louis Street North 53 degrees 8 minutes West, 651.84 feet
to Marais Street; thence along the easterly edge of Marais Street, North 37
degrees 13 minutes 40 seconds East, 319.48 feet to Toulouse Street; thence along
the southerly edge of Toulouse Street South 53 degrees 3 minutes 55 seconds East
310.02 feet to Treme Street; thence along the easterly edge of Treme Street
North 37 degrees 14 minutes East, 162.41 feet to the Orleans-Basin Connection;
thence along the southerly and westerly edges of the Orleans-Basin Connection
and Basin Street the following courses and distances:

South 36 degrees 46 minutes 20 seconds East, 143.09 feet; thence along the arc
of a curve to the right having a radius of 282 feet an arc length of 364.25
feet; thence South 37 degrees 14 minutes West, 168.82 feet, back to the point
beginning of Lot N.O.T.C.-1.

Square 162-A is bounded by St. Louis, North Villere, Marais, Toulouse and Treme
Streets, Lafitte Avenue and the Orleans-Basin Connection. Lot N.O.T.C.-2 begins
at the northwest intersection of St. Louis and Marais Streets; thence along the
northerly edge of St. Louis Street North 53 degrees 8 minutes West, 256.45 feet
to North Villere Street; thence along the easterly edge of North Villere Street
North 37 degrees 13 minutes 30 seconds East, 265.77 feet to the southerly
boundary of Lot C.N.O.-1; thence along the southerly boundary of Lot C.N.O.-1
South 52 degrees 46 minutes 20 seconds East, 256.46 feet to Marais Street;
thence along the western edge of Marais Street South 37 degrees 13 minutes 40
seconds West, 264.16 feet, back to the point of beginning of Lot N.O.T.C.-2.

Square 183-A is bounded by St. Louis Street, North Claiborne Avenue, Lafitte
Avenue and North Villere Street. Lot N.O.T.C.-3 begins at the northwest
intersection of St. Louis and North Villere Streets; thence along the northern
edge of St. Louis Street North 53 degrees 8 minutes West, 565.94 feet to North
Claiborne Avenue; thence along the easterly edge of North Claiborne Avenue North
37 degrees 13 minutes 50 seconds East, 320.58 feet to the southerly edge of Lot
C.N.O.-2;

 

Exhibit “A-2” to Lease



--------------------------------------------------------------------------------

thence along the southerly edge of Lot C.N.O.-2 South 53 degrees 3 minutes 55
seconds East, 565.90 feet to North Villere Street; thence along the western edge
of North Villere Street South 37 degrees 13 minutes 30 seconds West, 319.91
feet, back to the point of beginning of Lot N.O.T.C.-3.

Said tract as above described is reflected on a survey plat by Gandolfo, Kuhn &
Associates, dated                     , Drawing No. T-182-7.

Tract 2:

THAT CERTAIN PIECE OF GROUND, situated in the Second Municipal District of the
City of New Orleans, Parish of Orleans, State of Louisiana, comprised of
portions of Square 212, 221, and 241, and portions of closed North Derbigny
Street and North Roman Street, in the area bounded by North Claiborne Avenue,
St. Louis, North Prieur and Lafitte Streets, more fully described as follows:

Begin at the northwest intersection of North Claiborne Avenue and St. Louis
Street and go along the northerly edge of St. Louis Street 958 feet 3 inches 6
lines to North Prieur Street; thence at an interior angle of 90 degrees 2
minutes 20 seconds along the easterly edge of North Prieur Street, a distance of
196 feet 0 inches 5 lines; thence at an interior angle of 94 degrees 44 minutes
10 seconds, a distance of 961 feet 7 inches 1 line, to North Claiborne Avenue;
thence at an interior angle of 85 degrees 15 minutes 50 seconds, along the
westerly edge of North Claiborne Avenue, a distance of 276 feet 1 inch 2 lines
back to the point of beginning.

Said tract as above described are reflected on a survey plat by Gandolfo, Kuhn &
Associates, dated                     , Drawing No. T-182-6.

 

Exhibit “A-2” to Lease

- 2 -



--------------------------------------------------------------------------------

EMPLOYEE AND BUS PARKING

FACILITY SERVITUDE AREA

 

Exhibit “A-3” to Lease



--------------------------------------------------------------------------------

EMPLOYEE AND BUS PARKING FACILITY SERVITUDE AREA

A CERTAIN PORTION OF GROUND, situated in the Second District of the City of New
Orleans, State of Louisiana, being a portion of N. Villere Street, a portion of
Lot C.N.O.-1 and a portion of Marais Street as shown on a plan of Survey of the
office of Gandolfo, Kuhn and Associates, dated                 , Drawing No.
T-182-7, being more particularly described as follows:

Begin at the northwesterly intersection of St. Louis Street and N. Villere
Street; thence N 37 degrees 13 minutes 30 seconds E along the westerly line of
N. Villere Street, a distance of 313.97 feet to a point; thence S 53 degrees 03
minutes 55 seconds E, a distance of 363.04 feet to a point on the easterly line
of Marais Street; thence S 37 degrees 13 minutes 40 seconds W along the westerly
line of Marais Street, a distance of 313.54 feet to a point on the northerly
line of St. Louis Street; thence N 53 degrees 08 minutes 00 seconds W along the
northerly line of St. Louis Street, a distance of 53.29 feet to a point on the
westerly line of Marais Street; thence N 37 degrees 13 minutes 40 seconds E
along the westerly line of Marais Street, a distance of 264.16 feet to a point
on the southerly line of Lot C.N.O.-1; thence N 52 degrees 46 minutes 20 seconds
W along the southerly line of Lot C.N.O.-1, a distance of 256.46 feet to a point
on the easterly line of N. Villere Street; thence S 37 degrees 13 minutes 30
seconds W along the easterly line of N. Villere Street, a distance of 265.77
feet to a point on the northerly line of St Louis Street; thence N 53 degrees 08
minutes 00 seconds W along the northerly line of St. Louis Street a distance of
53.29 feet to the Point of Beginning and containing 45,951 Square Feet.

 

Exhibit “A-3” to Lease



--------------------------------------------------------------------------------

EMPLOYEE AND BUS PARKING FACILITY

ACCESS SERVITUDE AREA

 

Exhibit “A-4” to Lease



--------------------------------------------------------------------------------

EMPLOYEE AND BUS PARKING FACILITY ACCESS SERVITUDE AREA

A CERTAIN PORTION OF GROUND, situated in the Second District of the City of New
Orleans, State of Louisiana as shown on a plan of Survey by the office of
Gandolfo, Kuhn and Associates, dated                 , Drawing No. T-182-7,
being more particularly described as follows:

Commence at the northeasterly intersection of St. Louis Street and North
Claiborne Avenue; thence N 37 degrees 13 minutes 50 seconds E along the easterly
line of N. Claiborne Avenue a distance of 320.85 feet to a point; thence S 53
degrees 03 minutes 55 seconds E, a distance of 565.90 feet to a point on the
westerly line of N. Villere Street; thence S 37 degrees 13 minutes 30 seconds W
along the westerly line of N. Villere Street a distance of 5.94 feet to a point;
thence S 53 degrees 03 minutes 55 seconds E a distance of 61.44 feet to a point
on the back of a concrete curb, being the Point of Beginning; thence N 37
degrees 08 minutes 41 seconds E along said concrete curb, a distance of 188.06
feet to a point on the southerly line of the Orleans/Basin Connection; thence S
57 degrees 31 minutes 51 seconds E along the southerly line of the Orleans/Basin
Connection, a distance 21.07 feet to a point on the back of a concrete curb;
thence S 37 degrees 08 minutes 41 second W along said concrete curb, a distance
of 189.70 feet to a point; thence N 53 degrees 03 minutes 55 seconds W a
distance of 21.00 feet to the Point of Beginning and containing 3966 Square
Feet.

 

Exhibit “A-4” to Lease



--------------------------------------------------------------------------------

OBSERVATION TOWER SERVITUDE AREA

 

Exhibit “A-5” to Lease



--------------------------------------------------------------------------------

OBSERVATION TOWER SERVITUDE AREA

A CERTAIN PORTION OF GROUND, situated in the Second District of the City of New
Orleans, State of Louisiana, as shown on a plan of Survey by the office of
Gandolfo, Kuhn and Associates, dated                    , Drawing No. T-182-7.
Being more particularly described as follows:

Commence at the northeasterly intersection of St, Louis Street and Marais
Street; thence N 37 degrees 13 minutes 40 seconds E a distance of 319.48 feet to
a point; thence S 53 degrees 03 minutes 55 seconds E, a distance of 75.64 feet
to a point on the concrete base of an observation tower and being the Point of
Beginning; thence N 36 degrees 56 minutes 05 seconds E along said concrete base
a distance of 4.11 feet to a point; thence S 53 degrees 03 minutes 55 seconds E
along said concrete base a distance of 10.22 feet to a point; thence S 36
degrees 56 minutes 05 seconds W along said concrete base a distance of 4.11 feet
to a point; thence N 53 degrees 03 minutes 55 seconds W across said concrete
base, a distance of 10.22 feet to the Point of Beginning and containing 42
square feet.

 

Exhibit “A-5” to Lease



--------------------------------------------------------------------------------

LAFAYETTE SUBSURFACE AREA

 

Exhibit “A-6” to Lease



--------------------------------------------------------------------------------

LAFAYETTE SUBSURFACE AREA

THAT PORTION OF LAFAYETTE STREET which lies between two horizontal planes, the
lower plane lying and being at an elevation of -205 feet Cairo Datum
(approximate bottom of pile tip) and the upper plane lying and being at an
elevation of 30 feet Cairo Datum (approximate street grade), both as referenced
to United States Coast and Geodetic Survey Benchmark B-96 1991, NGS Published
Value, having an elevation of 28.72 feet Cairo Datum, which property forms a
portion of the Lafayette Street right of way, First Municipal District, City of
New Orleans, Orleans Parish, Louisiana, the horizontal boundaries of which are
more fully described as follows:

Begin at the southwest corner of Square 4 being the northeast intersection of
Lafayette and Fulton Streets, thence along the lower line of Lafayette Street
South 75 degrees 59 minutes 17 seconds East, a distance of 117 feet 9 inches 5
eighths to a point on the westerly line of Convention Center Boulevard (former
South Front Street) which lies 2 inches 1 eighth from the southeast corner of
Square 4; thence along the westerly line of Convention Center Boulevard, South 2
degrees 19 minutes 52 seconds East, a distance of 46 feet 10 inches 6 eighths to
the upper line of Lafayette Street and Northeast corner of Square 5; thence
along the upper line of Lafayette Street North 75 degrees 59 minutes 17 seconds
West, a distance of 118 feet 1 inch 1 eighth to the easterly line of Fulton
Street; thence along the easterly line of Fulton Street North 2 degrees 0
minutes 19 seconds West, a distance of 46 feet 9 inches 7 eighths to the Point
of Beginning, and containing 5,308 square feet all in accord with a survey plat
by Gandolfo, Kuhn & Associates, dated                     , Drawing No. T-182-3.

 

Exhibit “A-6” to Lease



--------------------------------------------------------------------------------

POYDRAS STREET SUPPORT FACILITY PREMISES

 

Exhibit “A-7” to Lease



--------------------------------------------------------------------------------

POYDRAS STREET SUPPORT FACILITY PREMISES

SQUARE 16, LOT F:

A CERTAIN LOT OF GROUND, together with all the buildings and improvements
thereon, and all of the rights, ways, privileges, servitudes and advantages
thereunto belong or in anywise appertaining, situated in the First District of
the City of New Orleans, Orleans Parish, Louisiana, in Square 16, bounded by
Poydras, Fulton, South Peters and Lafayette Streets, which said lot is
designated as Lot F on a plan of resubdivision by Stephen L. Gremillion of
Engineering Technology, Inc., dated June 28, 1982 approved by the City Planning
Commission under Subdivision Docket No. 96/82, registered as a Declaration of
Title Change under Entry No. 466470 in Conveyance Office Book 781, folio 237,
records of Orleans Parish, and according to the survey by John J. Avery, Jr.,
L.S., dated August 24, 1990, and according to survey by Gandolfo, Kuhn &
Associates, Drawing No. T-182-3, dated                     , said Lot F is more
fully described and measures as follows:

Beginning at the intersection of the southerly line of Poydras Street with the
westerly line of Fulton Street; thence along said line of Fulton Street, South 2
degrees 0 minutes 19 seconds East, 92 feet 5 inches 4 eighths to the southerly
line of Lot F; thence along said line, North 76 degrees 7 minutes 30 seconds
West, 46 feet 6 inches 5 eighths to the westerly line of Lot F; thence along
said line, North 1 degree 50 minutes 45 seconds West, 92 feet 3 inches 4 eighths
to the southerly line of Poydras Street, thence along said line South 76 degrees
14 minutes 24 seconds East, 46 feet 3 inches 0 eighths to the westerly line of
Fulton Street and the Point of Beginning and containing 4,125 square feet.

SQUARE 4, LOT 1:

A CERTAIN PARCEL OF LAND, together with all the buildings and improvements
thereon, and all of the rights, ways, privileges, servitudes and advantages
thereunto belong or in anywise appertaining, situated in the First District of
the City of New Orleans, in Square 4, Orleans Parish, Louisiana, bounded by
Convention Center Boulevard (formerly South Front Street), Lafayette, Fulton and
Poydras Streets, which said parcel is designated as Lot 1 and is the only lot of
and comprises the whole of said Square 4, on plan of resubdivision of Stephen L.
Gremillion of Engineering Technology, Inc., dated June 28, 1982, approved by the
City Planning Commission under Subdivision Docket No. 96/82, registered as a
Declaration of Title Change under Entry No. 466470 in Conveyance Office Book
781, folio 237, records of Orleans Parish, and according to a survey by John J.
Avery, Jr., L.S., dated August 24, 1990, and according to survey plat by
Gandolfo, Kuhn & Associates, Drawing No. T-182-3, dated                     ,
said Lot 1 is described as

follows:

Beginning at the intersection of the upper line of Poydras Street with the
westerly line of Convention Center Boulevard; thence along said line of
Convention Center Boulevard, South 2 degrees 23 minutes 18 seconds East, 371
feet 1 inch 0 1/2 eighths to the lower line of Lafayette Street; thence

 

Exhibit “A-7” to Lease



--------------------------------------------------------------------------------

along said line, North 75 degrees 59 minutes 17 seconds West, 117 feet 7 inches
4 eighths to the East line of Fulton Street, thence along said line, North 2
degrees 0 minutes 19 seconds West, 369 feet 10 inches 1 eighth to the upper line
of Poydras Street, thence along said line, South 76 degrees 14 minutes 24
seconds East, 114 feet 10 inches 6 eighths to the westerly line of Convention
Center Boulevard and the Point of Beginning and containing 41,385 square feet.

SQUARE 5, LOT G:

A CERTAIN LOT OF GROUND, together with all the buildings and improvements
thereon, and all of the rights, ways, privileges, servitudes and advantages
thereunto belong or in anywise appertaining, situated in the First Municipal
District, City of New Orleans in Square 5, Orleans Parish, Louisiana, bounded by
Convention Center Boulevard, Girod, Fulton, and Lafayette Streets, designated as
Lot G on a survey plat by the office of Gandolfo, Kuhn and Associates dated
            , 1997, Drawing No. T-182-3 and is more particularly described as
follows:

Beginning at the southeast corner of Square 5 being the intersection of westerly
line of Convention Center Blvd. with the northerly line of Girod St.; thence
along the northerly line of Girod St. North 76 degrees, 00 minutes, 54 seconds
West, 120 feet 2 inches 6 eighths to the easterly line of Fulton St.; thence
along said easterly line; North 02 degrees 00 minutes 19 seconds West 363 feet,
6 inches, 2 eighths to the southerly line of Lafayette St.; thence along said
southerly line South 75 degrees 59 minutes 17 seconds East, 118 feet, 1 inch, 1
eighth to the westerly line of Convention Center Blvd.; thence along said line,
South 02 degrees 19 minutes 52 seconds East, 364 feet, 0 inches, 6 eighths to
the northerly line of Girod St. and the point of beginning and containing 41,630
square feet.

 

Exhibit “A-7” to Lease

- 2 -



--------------------------------------------------------------------------------

POYDRAS TUNNEL AREA

 

Exhibit “A-8” to Lease



--------------------------------------------------------------------------------

POYDRAS TUNNEL AREA

THAT PORTION OF POYDRAS STREET which lies between two horizontal planes, the
lower plane lying and being at an elevation of -205 feet Cairo Datum
(approximate bottom of pile tip), and the upper plane lying and being at an
elevation of 30 feet Cairo Datum (approximate street grade), both as referenced
to United States Coast and Geodetic Survey Benchmark B-96 1991, NGS Published
Value, having an elevation of 28.72 feet Cairo Datum, which property forms a
portion of the Poydras Street right of way, First Municipal District, City of
New Orleans, Orleans Parish, Louisiana, the horizontal boundaries of which are
more fully described as follows:

Beginning at the northeast corner of Square 4, being the intersection of the
west line of Convention Center Boulevard with the south line of Poydras Street,
134 feet wide; thence go along the North line of Square 4, North 76 degrees 14
minutes 24 seconds West, 114 feet 10 inches 6 eighths to the Northwest corner of
Square 4, and the East line of Fulton Street; thence along the projection of
said line, North 2 degrees 0 minutes 19 seconds West, 139 feet 4 inches 1 eighth
to the North line of Poydras Street; thence along said line South 76 degrees 14
minutes 24 seconds East, 180 feet to a point; thence go South 25 degrees 14
minutes 37 seconds West, 136 feet 10 inches 1 eighth to the point of beginning
and containing 19,772 square feet, all as shown on a survey plat by Gandolfo,
Kuhn & Associates, dated                    , Drawing No. T-182-3.

 

Exhibit “A-8” to Lease



--------------------------------------------------------------------------------

PEDESTRIAN BRIDGE AREAS

 

Exhibit “A-9” to Lease



--------------------------------------------------------------------------------

PEDESTRIAN BRIDGE AREAS

A. Fulton Street Air Rights Area:

THAT PORTION OF FULTON STREET (60’ wide)which lies above the horizontal plane
which is at an elevation of 40 feet Cairo Datum (approximately 10’ above street
grade) as referenced to United States Coast and Geodetic Survey Benchmark B-96
1991, NGS Published Value having an elevation of 28.72 feet Cairo Datum, which
property forms a portion of the Fulton Street right of way, First Municipal
District, City of New Orleans, Orleans Parish, Louisiana, the horizontal
boundaries of which are more fully described as follows:

Begin at the northeast corner of Square 16 being the point of intersection of
the westerly line of Fulton Street with the upper line of Poydras Street, thence
along the upper line of Poydras Street South 76 degrees 14 minutes 24 seconds
East, a distance of 62 feet 4 inches 1 eighth to the easterly line of Fulton
Street; thence along the easterly line of Fulton Street South 2 degrees 0
minutes 19 seconds East, a distance of 207 feet 8 inches 5 eighths to a point;
thence North 75 degrees 59 minutes 17 seconds West, a distance of 62 feet 5
inches to the westerly line of Fulton Street; thence along the westerly line of
Fulton Street North 2 degrees 0 minutes 19 seconds West, a distance of 207 feet
5 inches 1 eighth to the Point of Beginning and containing 12,455 square feet,
all in accord with a survey plat by Gandolfo, Kuhn & Associates, dated
                    , Drawing No. T-182-3.

B. Lafayette Street Air Rights Area:

THAT PORTION OF LAFAYETTE STREET (45’ wide) which lies above the horizontal
plane which is at an elevation of 40 feet Cairo Datum (approximately 10’ above
street grade) as referenced to United States Coast and Geodetic Survey Benchmark
B-96 1991, NGS Published Value, having an elevation of 28.72 feet Cairo Datum,
which property forms a portion of the Lafayette Street right of way, First
Municipal District, City of New Orleans, Orleans Parish, Louisiana, the
horizontal boundaries of which are more fully described as follows:

Begin at the southwest corner of Square 4 being the northeast intersection of
Lafayette and Fulton Streets, thence along the lower line of Lafayette Street
South 75 degrees 59 minutes 17 seconds East, a distance of 117 feet 9 inches 5
eighths to a point on the westerly line of Convention Center Boulevard (former
South Front Street) which lies 2 inches 1 eighth from the southeast corner of
Square 4; thence along the westerly line of Convention Center Boulevard South 2
degrees 19 minutes 52 seconds East, a distance of 46 feet 10 inches 6 eighths to
the upper line of Lafayette Street and the Northeast corner of Square 5; thence
along the upper line of Lafayette Street North 75 degrees 59 minutes 17 seconds
West, a distance of 118 feet 1 inch 1 eighth to the easterly line of Fulton
Street; thence along the easterly line of Fulton Street North 2 degrees 0
minutes 19 seconds West, a distance of 46 feet 9 inches 7 eighths to the Point
of Beginning and containing 5,308 square feet, all in accord with a survey plat
by Gandolfo, Kuhn & Associates, dated                     , Drawing No. T-182-3.

 

Exhibit “A-9” to Lease



--------------------------------------------------------------------------------

C. Poydras Street Air Rights Area:

THAT PORTION OF POYDRAS STREET which lies above the horizontal plane which is at
an elevation of 40 feet Cairo Datum (approximately 10’ above street grade) as
referenced to United States Coast and Geodetic Survey Benchmark B-96 1991, NGS
Published Value, having an elevation of 28.72 feet Cairo Datum, which property
forms a portion of the Poydras Street right of way, First Municipal District,
City of New Orleans, Orleans Parish, Louisiana, the horizontal boundaries of
which are more fully described as follows:

Beginning at the northeast corner of Square 4, being the intersection of the
west line of Convention Center Boulevard with the south line of Poydras Street,
134 feet wide; thence go along the North line of Square 4, North 76 degrees 14
minutes 24 seconds West, 114 feet 10 inches 6 eighths to the Northwest corner of
Square 4, and the East line of Fulton Street; thence along the projection of
said line, North 2 degrees 0 minutes 19 seconds West, 139 feet 4 inches 1 eighth
to the North line of Poydras Street; thence along said line South 76 degrees 14
minutes 24 seconds East, 180 feet to a point; thence go South 25 degrees 14
minutes 37 seconds West, 136 feet 10 inches 1 eighth to the point of beginning
and containing 19,772 square feet, all as shown on a survey plat by Gandolfo,
Kuhn & Associates, dated                     , Drawing No. T-182-3.

 

Exhibit “A-9” to Lease

- 2 -



--------------------------------------------------------------------------------

ENCROACHMENT AREA

 

Exhibit “A-10” to Lease



--------------------------------------------------------------------------------

ENCROACHMENT AREA

A. Those sidewalks and rights of ways adjacent to and portions of Poydras
Street, Convention Center Boulevard, Lafayette Street, and Fulton Street located
within ten (10) feet from the lot lines of Square 4, First Municipal District,
City of New Orleans, Orleans Parish, Louisiana upon which foundations, canopies,
roof overhangs, columns, decorative paving, fountains, landscaping,
streetscaping, lighting, directional signage, underground utilities and other
encroachments are or will be constructed in connection with the Improvements
located or to be located upon said Square 4. Reference is made to a survey plat
by Gandolfo, Kuhn & Associates, dated                    , Drawing No. T-182-3.

B. Those sidewalks and right of ways adjacent to and portions of Lafayette
Street, Fulton Street, Convention Center Boulevard and Girod Street located
within ten (10) feet from the lot lines of Square 5, First Municipal District,
City of New Orleans, Orleans Parish, Louisiana upon which foundations, canopies,
roof overhangs, columns, decorative paving, fountains, landscaping,
streetscaping, lighting, directional signage, underground utilities and other
encroachments are or will be constructed in connection with the Improvements
located or to be located upon said Square 5. Reference is made to a survey plat
by Gandolfo, Kuhn & Associates, dated                    , Drawing No. T-182-3.

C. Those sidewalks and right of ways adjacent to and portions of Poydras Street,
Convention Center Boulevard, South Peters Street, and Canal Street located
within fifteen (15) feet from the lot lines of Square RS, First Municipal
District, City of New Orleans, Orleans Parish, Louisiana, upon which
foundations, canopies, roof overhangs, columns, decorative paving, fountains,
landscaping, streetscaping, lighting, directional signage, underground utilities
and other encroachments are or will be constructed with the Improvements located
or to be located upon said Square RS. Reference is made to a survey plat by
Gandolfo, Kuhn & Associates, dated                    , Drawing No. T-182-3.

 

Exhibit “A-10” to Lease